Title: From Abigail Smith Adams to Thomas Boylston Adams, 8 May 1803
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Son
Quincy May 8th 18003

Your Letter of April 30th put me into good Spirits. I had felt more upon your account, I can truly say, than upon my own, in the late misfortunes which have assailed us. I had pland a future scene of domestic comfort for you; I had anticipated Seeing a worthy woman rewarded for her steady attachment, and all that happiness given & received which so unstable a state of existance allows frail Mortals; I had pleased myself with having Some Share in effecting the object. but my plans are in a measure marred. Some real estate must be parted with; Shall it be the Quincy Farm or that upon which Brisler lives? the determination is in favour of the latter and your Brother is to Be the purchaser: he has sold a House in Town and raised Seven thousand dollers: Land will be sold him as an Equivelent. The Whole at that end of the Town is to be apprized, and the Farm upon which Burrel lives. The Quincy estate is a noble one, and in the course of a few years should we be so fortunate as to recover a part of the property now in Jeopardy your Father will have that place a very productive one. Situated so advantageously as it is for obtaining manure, I do not know whether I wrote you that just previous to the failure of the House, mr. Tufts had sold out his part of the Farm to your Father for Seven thousand dollors, so that he was Lord of Mount W—n /
The Severity of enormus Charges and damages upon protested Bills, has been kindly mitigated, by the union of Mr. King, Gore and Williams who took up the Bills, and paid them upon honour, which will be a saving of Some thousand of dollors to us; We shall see in the course of the year how matters will terminate. In the mean time any success of yours will give us great pleasure, and I will not, I cannot relinquish the pleasing Idea of having you near to us: your Brother will let his House in Boston & remove here in August & remain with us untill the begining of October, when he will sit out for washington with his family. he proposes to reside in Quincy whenever he returns from thence.— I think you ought to come here upon a visit this Summer. Tho there may be occasion for delay, there can be none for secrecy. If the Subject is ever mentiond to me, I shall not hesitate to avow it, and vindicate it—
I read the Port Folio with much interest, who has been the Reviewer of Camillus? I have read them without having seen the Letters tho mr Shaw promissed them to me.
We have as cold a spring as we had mild winter; this 8th of may, we have had quite a snow storm. It melted as it fell, but  was quite picturesque to see the Blosoms and flowers drest in white ground.
Adieu my dear Thomas, let me hear often from you.
Your affectionate
Mother A Adams